Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-12 objected to because of the following informalities:  
For claims 1-12, the abbreviated term “CU” used without first using the full term.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin (US 2019/0260992).
[Claim 1] Jin discloses an image processing apparatus comprising: 
	a control section ([0057] device 100; [0079] device 200) configured to exclude ([0065] discontinuation of partitioning), 
	when a CU split structure for luminance and a CU split structure for chroma are to be determined ([0063] encoder 110 may independently perform partitioning of the luma block and partitioning of the chroma block, and may perform partitioning of the chroma block), 
	for the chroma, a CU split structure that is a minimum size ([0063]  the number of partitions partitioned from the chroma block may be equal to or less than the number of partitions partitioned from the luma block corresponding thereto. Thus, the encoder 110 may discontinue partitioning of the current chroma block) in at least one of a vertical direction or a horizontal direction to determine a CU split 
	an encoding section configured to encode an image with the CU split structure for luminance and the CU split structure for chroma to generate an encoded stream.

[Claim 2] Jin discloses the image processing apparatus according to claim 1, wherein the CU split structure that is a minimum size in at least one of the vertical direction or the horizontal direction has a size of 2 x 2, 4 x 2, or 2 x 4 ([0249] According to an embodiment, the reference data unit may have a predetermined size and shape. According to an embodiment, the reference data unit may include M×N samples. Herein, M and N may be equal values, and may be integers expressed as multipliers of 2. That is, the reference data unit may have a square or non-square shape, and may be an integer number of coding units.).

[Claim 3] Jin discloses the image processing apparatus according to claim 1, further comprising: 
a cost calculation section configured to calculate a cost for the CU split structure for luminance and a cost for the CU split structure for chroma, wherein the control section determines, for the luminance, a CU split structure for luminance on a basis of the cost for the CU split structure for luminance, and 
inhibits, for the chroma, calculation of the CU split structure cost for chroma for the minimum CU split structure and determines the CU split structure for chroma on a basis of the cost for the CU split structure for chroma ([0069] According to an embodiment, whether to partition the chroma block by using partitioning information about the luma block and whether to partition the chroma block equally to the luma block at points corresponding to respective partitioning operations for the luma block or whether to discontinue partitioning may be determined based on R-D cost calculation).

[Claim 4] Jin discloses the image processing apparatus according to claim 1, further comprising: a setting section configured to set syntax in which the minimum CU split structure is described, wherein the control section determines, for the chroma, the CU split structure for chroma by excluding the 

[Claim 5] Jin discloses thee image processing apparatus according to claim 4, further comprising: a transmission section configured to transmit the syntax and the encoded stream ([0075] The transmitter 120 according to an embodiment may output, in the form of bitstream, image data of a coding unit encoded based on at least one coding unit determined by the encoder 110 and coding mode information according to each of coding units, and may information the bitstream to a decoding device.).

[Claim 6] Jin discloses the image processing apparatus according to claim 4, wherein the syntax includes the SPS ([0267] The block shape information or the partition shape information may be included in the bitstream related to various data units. For example, the image decoding device 200 may use the block shape information or the partition shape information included in a sequence parameter set, a picture parameter set, a video parameter set, a slice header, or a slice segment header.).

[Claim 7] Jin discloses the image processing apparatus according to claim 1, wherein the minimum CU split structure is defined by a standard ([0002] a codec according to the Moving Picture Expert Group (MPEG) standard).

	For claims 8-12, Jin discloses the claimed limitations as discussed for corresponding limitations in claims 1-7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rosewarne; Christopher James	US 20180270481 A1	METHOD, APPARATUS AND SYSTEM FOR ENCODING AND DECODING THE TRANSFORM UNITS OF A CODING UNIT
ROSEWARNE; CHRISTOPHER JAMES	US 20150326883 A1	Method, apparatus and system for encoding and decoding the transform units of a coding unit
Chen; Ying et al.	US 20120230421 A1	TRANSFORMS IN VIDEO CODING
Zhou; Minhua	US 20120183080 A1	METHOD AND APPARATUS FOR A LOW COMPLEXITY TRANSFORM UNIT PARTITIONING STRUCTURE FOR HEVC
Panusopone; Krit et al.	US 20120177116 A1	Efficient Transform Unit Representation
Park; Seung Wook et al.	US 20100086034 A1	METHOD AND AN APPARATUS FOR PROCESSING A VIDEO SIGNAL
Sekiguchi; Shunichi et al.	US 20080170615 A1	MOVING IMAGE DECODING DEVICE AND MOVING IMAGE DECODING METHOD

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485